Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 02, 2022

The Court of Appeals hereby passes the following order:

A22A1341. DAVID MARTIN v. TERRY MASSEY.

      A jury found David Martin guilty of aggravated child molestation and sexual
battery in 2014, and we affirmed his convictions on direct appeal. See Martin v. State,
No. A17A0606 (Mar. 29, 2017). In 2021, Martin filed a petition seeking a “writ of
mandamus and on prohibition relief.” The trial court dismissed the petition in January
2022. Martin then filed this direct appeal.
      Although judgments and orders granting or refusing to grant mandamus are
generally directly appealable under OCGA § 5-6-34 (a) (7), under the Prison
Litigation Reform Act, any appeal in a civil case that was initiated by a prisoner must
come by discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga.
489, 490 (480 SE2d 24) (1997). Because Martin is incarcerated, he was required to
file an application for discretionary appeal in order to appeal the civil mandamus
ruling. See Brock v. Hardman, 303 Ga. 729, 731 (2) (814 SE2d 736) (2018).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/02/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.